DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 03/23/2022 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant(s) Response to Official Action
2.	The response filed 03/23/2022 has been entered and made off record.

Response to Arguments
3.	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).  Examiner's response to the presented arguments follows below.

Summary of Arguments:
Zundel and Bresson, whether taken alone or in combination, do not teach or suggest
at least, “generating input data using the input interface [disposed proximate to a surface
of the housing]; ... based at least in part on the determining that the code authorizes the
actuation of the garage door, sending, using the one or more network interfaces and to a
controller of the garage door, first data that causes the garage door to open; and generating
first image data using the camera.
Bresson does not remedy the deficiencies of Zundel. “transmitting, by the processor, based on the determining that the code authorized actuation of the garage door, an actuation command to a controller of an actuator of the garage door; and capturing, by camera of the computing device, at least one image.”
Zundel does not teach or suggest
“transmitting, to a camera mounted inside a garage associated with the garage door, a
request to capture at least one image of an area inside the garage.
Examiner’s Response:
Zundel discloses: entering input data in to an display interface based on a received access code. Image data [0044]. 
The combination Zundel with Bresson discloses initiating the actuation of a door[Bresson 0007, Zundel 0029]. 
The combination of Zundel with Bresson specifically Bresson discloses: “transmitting, to a camera mounted inside a garage associated with the garage door, a request to capture at least one image of an area inside the garage [Multiple cameras positioned to image object outside, inside or around delivery zone wherein cameras are associated with garage door |0007].

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 25-26,  29-31, 35-36, 38-39, 41 and 48-59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zundel et al., [US Pub. No.: 2017/0236193 A1] in view of Bresson et al., [US Pub, No.: 2019/0325681 A1].
Re. Claim 25, Zundel discloses:
An electronic device comprising: a housing [local computing device 115, 120 |0044]; 
an input interface disposed proximate to a surface of the housing [computing device 115, 120, which may be, in some embodiments, a thermostat or other wall-mounted input/output smart home display |0044]; 
a camera disposed at least partly within the housing [local computing device 115, 120 may be a personal computer and/or smart phone wherein having a camera in disposed within the housing is well known and interpreted as being present and disclosed by Zundel |0044]; 
one or more network interfaces disposed at least partly within the housing [Fig.1 el 115, 120 and 125, 0044]; 
one or more processors disposed at least partly within the housing [The processor of the local computing devices 115, 120 may be operable to control operation of the output of the local computing devices 115, 120| 0041]; 
and one or more computer-readable media disposed at least partly within the housing, the one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the electronic device to perform operations comprising: generating input data using the input interface [wall-mounted input/output smart home display |0041-0044]; 
determining that the input data represents a code [access code used to open a garage door wherein input device is near the garage door | 0036]; 
determining, that the code authorizes actuation of a garage door [processor determines that code authorizes garage door to open|Fig.5 el 405a, 0060]; 
Zundel does not distinctly disclose:
based at least in part on the determining that the code authorizes the actuation of the garage door, first data that causes the garage door to open; 
and generating first image data using the camera.
However in the same field of endeavor Bresson discloses:
based at least in part on the determining that the code authorizes the actuation of the garage door [command sending authorization code to garage door to open |0032], 
and generating first image data using the camera [image data is used to actuate garage door |0032].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Zundel and Bresson to have a garage door operator that allows a user at a remote location to be assured that the door is closed and that the integrity of the door and the premises are secure [0005].

Re. claim 26, Zundel discloses:
wherein the input interface is a keypad, and wherein generating of the input data representing the code comprises generating the input data representing an alphanumeric code using the keypad [The temporary access code may include a temporary electronic key configured to unlock a door at the premises, a temporary frequency code configured to open the garage door wirelessly, or a temporary keypad code configured to open the garage door via a keypad outside the garage door, etc.|0036].

Re. Claim 29, Zundel does not distinctly disclose:
the one or more computer-readable media storing further instructions that, when executed by the one or more processors [0010], cause the electronic device to perform further operations comprising: determining, that the code authorizes the actuation of the garage door for a predetermined-first number of times, determining that the code has actuated to the garage door a second number of times;
and determining that the second number of times is less than or equal to the first number
of times, wherein the sending of the first data is further based at least in part on the second number of times being less than or equal to the first number of times.
However in the same field of endeavor Bresson discloses:
the one or more computer-readable media storing further instructions that, when executed by the one or more processors, cause the electronic device to perform further operations comprising: determining, that the code authorizes the actuation of the garage door for a predetermined-first number of times [control a garage door to open a predetermined number of times |Fig.3. 0029, 0033], determining that the code has actuated to the garage door a second number of times [code can open or close door more than once during an event |0033-0034];
and determining that the second number of times is less than or equal to the first number
of times, wherein the sending of the first data is further based at least in part on the second number of times being less than or equal to the first number of times [For added security, the user may make the authorization associated with the encryption key available for a limited period of time, for example, only for the day or span of hours in a day when the delivery is expected. Once the package is delivered and after a user programmable time delay, for example, about five minutes, controller 22 closes the door 18, securing the delivered package in the garage |0034].
[See Motivation in claim 25]

Re. Claim 30, Zundel does not distinctly disclose:
the one or more computer-readable media storing further instructions that, when executed by the one or more processors [0010], cause the electronic device to perform further operations comprising: determining, that the code authorizes the actuation of the garage door during a time period; 
and determining, that a current time is within the time period, wherein the sending of the first data is further based at least in part on the determining that the current time is within the time period.
However in the same field of endeavor Bresson discloses:
the one or more computer-readable media storing further instructions that, when executed by the one or more processors, cause the electronic device to perform further operations comprising: determining, that the code authorizes the actuation of the garage door during a time period [control a garage door to open a predetermined number of times and for a predetermined time |Fig.3. 0029, 0033]; 
and determining, that a current time is within the time period, wherein the sending of the first data is further based at least in part on the determining that the current time is within the time period [predetermined time is based on input code for delivering a package …This provides a delivery person sufficient time to place the package inside the garage and then closes the door to secure the package inside |0033-0034].
[See Motivation in claim 25]

Re. Claim 31, Zundel discloses:
further comprising a motion sensor, and wherein the one or more computer-readable media store further instructions that, when executed by the one or more processors [0010], cause the electronic device to perform further operations comprising: generating sensor data using the motion sensor [motion sensor |0034];
and determining, based at least in part on the sensor data, that the motion sensor detected motion [one sensor unit 110 may monitor audio (e.g., delivery person voice, etc.), another sensor unit 110 (or, in some embodiments, the same sensor unit 110) may detect a button press (e.g., delivery person entering an access code, etc.), while another sensor unit 110 (or, in some embodiments, the same sensor unit 110) may detect images (e.g., photo, video, motion detection, infrared, etc.)|0043],
wherein the generating of the first image data is based at least in part on the motion sensor detecting the motion [detected motion can be used as signal to capture image |0043].

Re. Claim 35, Zundel discloses:
the one or more computer-readable media storing further instructions that, when executed by the one or more processors [0010], cause the electronic device to perform further operations comprising: storing second data representing the code [stored access code |0072]; 
and determining that the code represented by the input data matches the code represented by the second data [security module 510 may compare the provided access code with a stored access code to determine the provided access code is valid |0072], wherein the determining that the code authorizes the actuation of the garage door is based at least in part on the determining that the code represented by the input data matches the code represented by the second data [when access code matches garage door is opened |0072].

Re. Claim 36, Zundel discloses:
An electronic device comprising: an input interface [input device |0036];
one or more processors [Fig. 5 el 405a]; 
and one or more computer-readable media storing instructions that, when executed by the one or more processors [0010], cause the electronic device to perform operations comprising: generating first data using the input interface [input device has input interface|0036];
determining that the first data represents a code [access code used to open a garage door wherein input device is near the garage door | 0036];
determining, that the code authorizes actuation of a garage door [processor determines that code authorizes garage door to open|Fig.5 el 405a, 0060];
Zundel does not distinctly disclose:
based at least in part on the determining that the code authorizes the actuation of the garage door, sending, to a controller of the garage door, second data that causes the garage door to open; 
and sending, to another device, third data that causes a camera to generate image data.
However in the same field of endeavor Bresson discloses:
based at least in part on the determining that the code authorizes the actuation of the garage door, sending, to a controller of the garage door, second data that causes the garage door to open [access code and image data is used to open garage door, proximity detector|0008-0009, 0023]; 
and sending, to another device, third data that causes a camera to generate image data [camera 12 is positioned to capture an image of the inside of the garage doorway |0018].
[See Motivation in claim 25]

Re. Claim 38, Zundel does not distinctly disclose:
wherein the input interface at least one of a keypad, a visual code scanning device, or an electronic code scanning device.
However in the same field of endeavor Bresson discloses:
wherein the input interface at least one of a keypad, a visual code scanning device, or an electronic code scanning device [scanner 40 scans Visual codes from an image and or electronic codes |0032].
[See Motivation in claim 25]

Re. Claim 39, This claim is interpreted and rejected for the same reason set forth in claim 31.

Re. Claim 41, Zundel discloses:
the one or more computer-readable media storing further instructions that, when executed by the one or more processors, cause the electronic device to perform further operations comprising sending fourth data indicating that the garage door has been open [the automation system may send an alert to the occupant regarding the location breach and/or play an audible alert indicating to the delivery person the detected location breach|0034].

Re. Claim 48, Zundel discloses:
further comprising: one or more speakers [wall mounted speaker system |0073]; 
and one or more microphones [microphone |0054], wherein the one or more computer-readable media store further instructions that, when executed by the one or more processors, cause electronic device to perform further operations comprising: generating first audio data using the one or more microphones [the secure delivery options 315 may include an option for the purchaser to record audio instructions using a microphone |0054];
sending the first audio data using the one or more network interfaces [audio instructions are sent and or received via network| Fig.1. el 125, 0054];
receiving second audio data using the one or more network interfaces [audio instructions are sent and or received via network| Fig.1. el 125, 0054]; 
and outputting, using the one or more speakers, sound represented by the second audio data [the secure delivery options 315 may include a “record audio” button that enables the purchaser to record audio delivery instructions |0054].

Re. Claim 49, Zundel discloses
further comprising: one or more light emitters [wall mounted lighting system| 0086]; 
and one or more motion sensors, wherein the one or more computer-readable media store further instructions that, when executed by the one or more processors [0010], cause electronic device to perform further operations comprising: generating sensor data using the one or more motions sensors [motion sensors |0081];
determining, based at least in part on the sensor data, that the one or more motion sensors detected motion [detect motion using motion sensors |0081]; 
and based at least in part on the one or more motion sensors detecting the motion [motion sensor |0081], outputting light using the one or more light emitters [lighting system for illuminating event |0086].

Re. Claim 50, Zundel discloses:
the one or more computer- readable media storing further instructions that, when executed by the one or more processors, cause the electronic device to perform further operations comprising: determining that a period of time has elapsed since the sending of the first data [generation or selection of the access code may be delayed to after the time of sale |0027]; 
and based at least in part on the period of time elapsing, sending, to the controller, fourth data that causes the garage door to close [the delayed access code may be a custom access code, a random access code, or preconfigured access code which is used to actuate a garage door |0053].

Re. Claim 51, Zundel discloses:
the one or more computer- readable media storing further instructions that, when executed by the one or more at processors, cause the electronic device to perform further operations comprising receiving, using the one or more network interfaces, third data representing the code [stored data is used to authorize access|0072].

Re. Claim 52, Zundel discloses:
wherein the another device is a remote server [Fig.1 el 155 server].

Re. Claim 53, Zundel discloses:
wherein the another device is a camera device [Fig.1 el 120 camera device].

Re. Claim 54, This claim is interpreted and rejected for the same reason set forth in claim 25. 

Re. Claim 55, Zundel discloses:
further comprising a keypad, and wherein: the generating of the sensor data comprises generating input data using the keypad [Keypad code for authorizing access |0027, 0036]; 
and the determining that the sensor data represents the code comprises determining that the input data represents a numerical code [numerical code is used to authorize access| 0069]. 

Re. Claim 56, Zundel discloses
wherein: the generating of the sensor data comprises generating second image data using the camera [generating image object data|0027, 0036]; 
and the determining that the sensor data represents the code comprises determining that the second image data represents the code [image data can be used authorize an access code |0027, 0036].

Re. Claim 57, Zundel discloses:
wherein: the generating of the sensor data comprises generating third data using the one or more network interfaces [stored data is used to authorize access via network 125 |0072]; 
and the determining that the sensor data represents the code comprises determining that the third image data represents the code [stored data is used to authorize access|0072].

Re. Claim 58, Zundel discloses:
the one or more computer- readable media storing further instructions that, when executed by the one or more processors [0010], cause the electronic device to perform further operations comprising: determining that the image data represents an object exiting the garage door [the smart phone may have a dedicated application directed to collecting audio and/or video data and calculating object detection therefrom. |0029,0044]; 
and sending, using the one or more network interfaces and to the controller, second data that causes the garage door to close [The network 125 may communicate via wired or wireless communication links 145 with the control panel 135 and the remote computing device 140 via server 155 wherein instructions are sent to actuate garage door  |0037].

Re. Claim 59, Zundel discloses:
the one or more computer-readable media storing further instructions that, when executed by the one or more processors [0010], cause the electronic device to perform further operations comprising at least one of: sending, using the one or more network interfaces, the image data to a remote system [the network 125 may be integrated with any one of the local computing device 115, 120, server 155, and/or remote computing device 140, such that separate components are not required |0037]; 
or sending, using the one or more network interfaces, second data indicating that the garage door was open [The network 125 may communicate via wired or wireless communication links 145 with the control panel 135 and the remote computing device 140 via server 155 wherein instructions are sent to actuate garage door |0037].

8.	Claims 32 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zundel in view of Bresson in further view of Brady et al., [US Patent No.: 10,573,106 B1].
Re. Claim 32, The combination of Zundel in view of Bresson does not distinctly disclose:
the one or more computer-readable media storing further instructions that, when executed by the  one or more processors [0010], cause the electronic device to perform further operations comprising: determining that the first image data represents an object; 
determining an object type of the object; 
and sending, using the one or more network interfaces, first data indicating the object type.
However in the same field of endeavor Brady discloses:
the one or more computer-readable media storing further instructions that, when executed by the  one or more processors, cause the electronic device to perform further operations comprising: determining that the first image data represents an object [Fig. 2 objects are recognized | Fig. 2 el 250, 257]; 
determining an object type of the object [Fig.2 recognized object is a vehicle package or person| Fig.2 el 257]; 
and sending, using the one or more network interfaces, first data indicating the object type [where one or more of the sensors 257 includes a digital camera, imaging data (e.g., still or moving images, as well as associated audio data or metadata) captured using the sensors 257 may be processed according to any number of recognition techniques |Fig.2 el 257].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Zundel and Bresson with Brady to recognize and authenticate objects and or persons proximate a secure area.

Re. Claim 40,  This claim is interpreted and rejected for the same reason set forth in claim 32 including the one or more computer-readable media storing further instructions that, when executed by the one or more processors [0010], cause the electronic device to perform further operations comprising: determining that and object has left an area inside  a garage associated with the garage door [object has left the scene |Fig. 2 el 270-1-270-c, 280-1-280C]; 
and sending, to the controller, fourth data that causes the garage door to close [Fig. 2 el 270-1-270-c, 280-1-280C].
[See Motivation in claim 32]

9.	Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zundel in view of Bresson in further view of Lyman et al., [US Pub. No.: 2018/0158265 A1].
Re. Claim 47, The combination of Zundel and Bresson specifically Zundel discloses:
the one or more computer-readable media storing further instructions that, when executed by the one or more processors [0010], cause electronic device to perform further operations comprising: 
Zundel does not distinctly disclose:
determining that the first image data represents an object exiting the garage door; 
and based at least in part on the determining that the first image data represents the object exiting the garage door, sending, using the one or more network interfaces and to the controller, second data that causes the garage door to close.
However in the same field of endeavor Lyman discloses:
determining that the first image data represents an object exiting the garage door [upon determining the package is delivered securely (e.g., the package is in place, the delivery person has exited the delivery area |0082]; 
and based at least in part on the determining that the first image data represents the object exiting the garage door [the delivery area is secured), the notification module 210 may send a delivery notification to the occupant |0082], sending, using the one or more network interfaces and to the controller, second data that causes the garage door to close [The delivery notification may include at least one element of information regarding the delivery of the package, one or more photo and/or video images of the delivered package, and/or a system security overview wherein this data is used to close garage |0082].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Zundel and Bresson with Lyman secure access using a security and/or automation system after access to an enclosure has been granted [Abstract].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488